DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on August 25, 2021.
3.	Claims 1, 8 and 15 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	With regards to claims 1-20 under 35 U.S.C. 101 rejection:
8.	The claims recites the combination of additional elements of enabling a user to have a conversation with a robot via a conversation platform; employing a plan database to store general plans used in the conversation; employing an industry database to store a plurality of candidate plans pertaining to sales promotions; and 
9.	Claims 1-20 under 35 U.S.C. 101:
	The claims recite the combination of additional elements of enabling a user to have a conversation with a robot via a conversation platform; employing a plan database to store general plans used in the conversation; employing an industry database to store a plurality of candidate plans pertaining to sales promotions; and employing a plan and policy optimizer to enable the robot to dynamically select and output an optimal plan from the plurality of candidate plans to dynamically reach predefined sales or product promotion goals, the optimal plan determined by hierarchical reinforcement learning via a first learner and a second learner, the first leaner selecting the optimal plan and the second learner selecting an optimal action.  The claims as a whole integrates the mental process into a practical application.
10.	Regarding the rejection of claims 1-20 under 35 U.S.C. 103(a):
11.	The invention is directed towards enabling a user to have a conversation with a robot via a conversation platform; employing a plan database to store general plans used in the conversation; employing an industry database to store a plurality of candidate plans pertaining to sales promotions; and employing a plan and policy optimizer to enable the robot to dynamically select and output an optimal plan from the plurality of candidate plans to dynamically reach predefined sales or product promotion 
12.	The prior art of record teaches:
13.	KWAK et al. (U.S. Pub. No. 2011/0153322) talks about employing hierarchical topic plan, a dialog process between a user and a dialog system employing a hierarchical topic plan (avatar) and further teaches such hierarchical topic plan of a robot or automated service dialog system, and further talks about searching the hierarchical topic plan to find a topic corresponding to an interest contained in the information-seeking intention, and suggest during the course of the task-oriented dialogue, the domain action handler unit 410 may communicate with the service providing module that may provide the real service, and may make a final decision about a service to be offered to the user, pieces of information desired for the real service request may be obtained from the hierarchical topic plan.
14.	Vibbert et al. (U.S. Patent No. 9,767,794) talks about a task selector may determine that a promotional task is to launched to offer the user a free drink if the user answers a survey, and further talks about managing multiple tasks using a dialog are presented. In some embodiments, a processor may parse a first natural language user input received at a user device to extract task related information from the first natural language user input. In response to identifying that the first natural language user input comprises a request to perform a first task, the processor may initiate execution of the first task. The user device may receive a second natural language user input after execution of the first task has been initiated which requests execution of a second task. 
15.	Maruo et al. (U.S. Patent No. 10,642,281) talks about a service providing system and a request receiving robot, wherein a service providing system includes receiving robot and a service providing robot.  The request receiving robot includes a floating unit configured to float in air, a recognition unit configured to recognize a service providing request by a user, and a transmitter configured to transmit the recognized service providing request. The service providing robot includes a receiver configured to receive the service providing request transmitted by the request receiving robot, a moving unit configured to move the service providing robot to the user who makes the service providing request as a destination according to the received service providing request, and a service providing unit configured to provide a service to the user.
16.	Wine et al. (U.S. Patent No. 9,378,607) talks about the live presentation of products and services to potential consumers in a manner that levels the playing field for suppliers/providers of different sizes, capabilities and with differing resources are provided. Examples provide a Dynamic Product Presentation System (“DPPS”), which enables suppliers and/or vendors to advertise and place new or replacement products before consumers according in a new commerce stream and enables potential consumers to interact on a personalized level with products including goods and/or services that may interest them before they buy them, to engage specialized services, return or exchange goods or other things, be presented with products and/or services that are automatically targeted to their buying habits and predicted needs, etc., all in the 
17.	Nagao Kazutoshi (JP 2005172879 A) talks about in a robot for displaying advertisements and guidance, an advertisement apparatus and method capable of changing the guidance display in real time according to the place where the advertisement is posted. A robot that autonomously moves to display advertisements and guidance, communication means 107 for accessing a management server in which advertisement information is registered, and position detection means 102 for detecting the current position of the robot. Based on the advertisement information received from the management server, the advertisement data is converted into advertisement display data and output, and guidance display data is generated from the position of the guidance location and the current position of the robot detected by the position detection means 102. Control means 110 for outputting and display means 101 for displaying the advertisement and the guidance display by the advertisement display data and the guidance display data, and a first screen for displaying an advertisement based on the advertisement information from the management server. And a second screen for displaying a guidance display created by the robot.
18.	The references alone or in combination fail to teach or suggest the following limitations of independent claims 1, 8 and 15 “employing a plan and policy optimizer to enable the robot to dynamically select and output an optimal plan from the plurality of candidate plans to dynamically reach predefined sales or product promotion goals, the optimal plan determined by hierarchical reinforcement learning via a first learner and a 
19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/19/2021